NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted February 22, 2012*
                                 Decided February 23, 2012

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge

                             WILLIAM J. BAUER, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 11‐2505

UNITED STATES OF AMERICA,                            Appeal from the United States District 
     Plaintiff‐Appellee,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 02 CR 226
ANTOINE HILL,
    Defendant‐Appellant.                             Elaine E. Bucklo,
                                                     Judge.

                                          O R D E R

        This is Antoine Hill’s third effort to obtain relief from his sentence of imprisonment
for conspiring to distribute 1.5 kilograms of crack cocaine. Pursuant to our order of
August 8, 2011, the current appeal is confined to a review of the district court’s denial of
Hill’s motion for reconsideration and to recall the mandate, which he filed approximately
six weeks after the district court’s denial of his motion for adjustment of sentence. Because


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C). 
No. 11‐2505                                                                             Page 2

Hill’s motion for reconsideration was not filed within the time for appeal, it was ineffectual,
and so we affirm.
        Hill was originally sentenced in 2004 to 360 months’ imprisonment, the bottom of his
guideline range of 360 months to life. In his first appeal we affirmed his conviction but
remanded for re‐sentencing in accordance with United States v. Paladino, 401 F.d 471, 481
(7th Cir. 2005). On remand the district judge applied the factors in 18 U.S.C. § 3553 and
imposed a below‐guideline sentence of 226 months.
        In 2007, the Sentencing Commission amended the guidelines to reduce sentences for
crack offenses and then in 2008 made the amendment retroactive. See U.S.S.G. Supp.
App. C, Amdts. 706 and 713 (2008). Based on these amendments, Hill moved last year
under 18 U.S.C. § 3582(c)(2) for adjustment of sentence. The government responded, but on
March 17, 2011, before Hill’s deadline for filing his reply brief, the district court dismissed
his case for lack of jurisdiction because he was ineligible for a sentence reduction. Hill did
not appeal this decision within the 14 days allotted, see FED. R. APP. P. 4(b)(1)(A)(i), but on
April 27, 2011 (according to his account of when he deposited his filing in the prison mail),
he moved in the district court for reconsideration of the dismissal. The district court denied
this motion as well. 
        Although the district court denied Hill’s motion for reconsideration without
explanation, we may affirm on any ground supported by the record. See Williams v. Fleming,
597 F.3d 820, 823 (7th Cir 2010). Because Hill did not file his motion within the time for
appeal, it was not a genuine request for reconsideration, and so the district court properly
denied it. See United States v. Redd, 630 F.3d 649, 650 (7th Cir. 2011).
                                                                                      AFFIRMED.